Citation Nr: 0431453	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-08 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder on 
a direct basis or as secondary to anxiety neurosis.

2.  Entitlement to an evaluation in excess of 30 percent for 
anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1997 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

A hearing on appeal will be granted if an appellant or an 
appellant's representative acting on his behalf expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2004).

When suitable facilities and equipment are available, an 
appellant may be scheduled for an electronic hearing.  Any 
such hearing will be in lieu of a hearing held by personally 
appearing before a Veterans Law Judge and shall be conducted 
in the same manner as and considered the equivalent of such a 
hearing.  If an appellant declines to participate in an 
electronic hearing, the appellant's opportunity to 
participate in a hearing before the Board shall not be 
affected.  38 C.F.R. § 20.700(e) (2004).

On his substantive appeal form, received in June 1998, the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  The veteran was then scheduled to appear 
at a videoconference (electronic) hearing on June 3, 2003.  
On the day scheduled for the hearing, the veteran called the 
RO and stated that he was ill and that he requested that his 
hearing be re-scheduled.  In July 2003, a Veterans Law Judge 
granted the veteran's motion to reschedule his 
videoconference hearing.  In October 2004, in response to an 
inquiry by the RO as to his continued desire for a hearing, 
the veteran stated that he wishes an in-person hearing before 
a Veterans Law Judge.  As the veteran has a right to an in-
person hearing, see 38 C.F.R. § 20.700(e) (2004), this case 
will be remanded to the RO so that such a hearing may be 
scheduled.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO in accordance with established 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




